Name: Commission Regulation (EC) No 1584/1999 of 20 July 1999 amending Regulation (EC) No 1346/1999 limiting the term of validity of export licences for certain products processed from cereals
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 21. 7. 1999L 188/12 COMMISSION REGULATION (EC) No 1584/1999 of 20 July 1999 amending Regulation (EC) No 1346/1999 limiting the term of validity of export licences for certain products processed from cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 1253/1999 (2), and in particular Article 9 thereof, Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EC) No 1432/1999 (4), and in particular Article 7(1) thereof, (1) Whereas Commission Regulation (EC) No 1346/1999 of 24 June 1999 limiting the term of validity of export licences for certain products processed from cereals (5) sets 31 August 1999 as the final date for lodging export licence applications; whereas that date means that it is impossible in practice to use licences applied for between 27 and 31 August because of the period of three working days provided for in Article 7(3) of Regu- lation (EC) No 1162/95; (2) Whereas the date of 31 August 1999 should therefore be replaced by 26 August 1999; (3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 In article 1, Regulation (EC) No 1346/1999 is replaced by the following: 1. Notwithstanding Article 7(1) of Regulation (EC) No 1162/95, export licences for the products listed in the Annex applied for from the date of entry into force of this Regulation to 26 August 1999 shall be valid until 31 August 1999 only. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 117, 24.5.1995, p. 2. (4) OJ L 166, 1.7.1999, p. 56. (5) OJ L 159, 25.6.1999, p. 45.